         Case 1:18-cv-00377-CRC Document 29 Filed 03/08/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                  )
 CITIZENS FOR RESPONSIBILITY AND  )
 ETHICS IN WASHINGTON,            )
                                  )
            Plaintiff,            )
                                  )
                                                           Civil Action No. 18-0377 (CRC)
       v.                         )
                                  )
 GENERAL SERVICES ADMINISTRATION, )
                                  )
            Defendant.            )
                                  )

                                 JOINT STATUS REPORT

       By and through their respective undersigned counsel and pursuant to the Court’s Minute

Order of February 2, 2019, Plaintiff Citizens for Responsibility and Ethics in Washington

(“CREW”) and the U.S. General Services Administration (“GSA”) jointly and respectfully submit

this status report in this action brought under the Freedom of Information Act (“FOIA”).

       As anticipated and discussed in the parties’ prior joint status report of February 7, 2019

(ECF No. 25), GSA completed its supplemental search for records responsive to CREW’s FOIA

request underlying this suit and has now recently completed the processing and production of non-

exempt, responsive records located through its supplemental search. CREW has reviewed GSA’s

recent production and identified for GSA the questions and concerns it has.

       Additionally, the parties received this Court’s Memorandum Opinion and Order of March

5, 2019 (ECF No. 28), which determined that the information redacted by GSA in a document

entitled “Findings and Determination” was not exempt under FOIA and ordered GSA to produce

an unredacted version of that document to CREW. At present, GSA and the Department of Justice

are diligently reviewing the Court’s interlocutory decision to determine whether the United States
          Case 1:18-cv-00377-CRC Document 29 Filed 03/08/19 Page 2 of 2



will pursue an appeal or otherwise seek reconsideration of the Court’s decision pursuant to

applicable and standard Department of Justice procedures and guidelines.

        To allow the parties a reasonable period of time to address the issues raised in GSA’s recent

production and to allow the United States a reasonable period of time to determine whether it will

seek review of the Court’s recent decision, the parties respectfully propose that GSA provide

CREW and the Court a supplemental declaration by March 22, 2019, and that the parties file a

further status report in this matter in 30 days—i.e., on or before April 8, 2019—to apprise the

Court as to the parties’ positions on future proceedings in this matter.


 Respectfully submitted,

 CITIZENS FOR RESPONSIBILITY AND                    JESSIE K. LIU, D.C. Bar #472845
 ETHICS IN WASHINGTON                               United States Attorney

 By:           /s/                                  DANIEL F. VAN HORN, D.C. Bar #924092
       ANNE L. WEISMANN                             Chief, Civil Division
       1101 K Street, NW, Suite 201
       Washington, DC 20005
       (202) 408-5565                               By:           /s/
                                                          BRIAN P. HUDAK
 Attorneys for Plaintiff CREW                             Assistant United States Attorney
                                                          555 Fourth Street, NW
                                                          Washington, DC 20530
                                                          (202) 252-2549

                                                    Attorneys for Defendant GSA

Dated: March 8, 2019




                                                -2-
